Exhibit 10.9

EXECUTION COPY

SECOND AMENDMENT TO

RECEIVABLES LOAN, SECURITY AND SERVICING AGREEMENT

THIS SECOND AMENDMENT TO RECEIVABLES LOAN, SECURITY AND SERVICING AGREEMENT
dated as of December 17, 2014 (this “Amendment”) is entered into among FLOWERS
FINANCE II, LLC, a Delaware limited liability company (the “Borrower”), FLOWERS
FOODS, INC., a Georgia corporation (the “Servicer”), NIEUW AMSTERDAM RECEIVABLES
CORPORATION, a Delaware corporation, COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK”, NEW YORK BRANCH, as facility agent
for the Nieuw Amsterdam Lender Group and as a Committed Lender, and COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK”, NEW YORK BRANCH, as
administrative agent (the “Administrative Agent”) for each of the Lenders (as
defined below).

RECITALS

WHEREAS, the parties refer to that certain Receivables Loan, Security and
Servicing Agreement dated as of July 17, 2013, as amended by First Amendment to
Receivables Loan, Security and Servicing Agreement dated as of August 7, 2014
(as so amended, the “Existing Loan Agreement” and, as amended by this Amendment
and as otherwise amended, supplemented or modified from time to time, the “Loan
Agreement”) among the parties to this Amendment. Unless otherwise provided
elsewhere herein, capitalized terms used herein shall have the respective
meanings assigned thereto in the Loan Agreement; and

WHEREAS, the parties to this Amendment have agreed to amend the Existing Loan
Agreement on the terms and conditions set forth in this Amendment;

NOW, THEREFORE, the parties to this Amendment hereby agree as follows:

SECTION 1. Amendments to Existing Loan Agreement. Effective as of the Effective
Date (as defined below), subject to the satisfaction of the conditions precedent
set forth in Section 2 below, the Existing Loan Agreement is hereby amended as
follows:

(a) The first sentence of Section 2.06(b) of the Existing Loan Agreement is
hereby amended and restated as follows:

On each Settlement Date, the Borrower shall pay to the Facility Agent for each
Lender Group, for the account of the Lenders in such Lender Group, an unused fee
(the “Unused Fee”) for each day during the related Accrual Period equal to the
product of (x) Unused Fee Rate times (y) the excess, if any, of (i) (A) 102%
with respect to Lender Groups that include a Conduit Lender, or 100% with
respect to other Lender Groups, of (B) the daily average aggregate Commitments
of the Committed Lenders in such Lender Group during the related Accrual Period
over (ii) the daily average Advances of the Lenders in such Lender Group
outstanding during such Accrual Period.



--------------------------------------------------------------------------------

(b) The last sentence of Section 10.05 of the Existing Loan Agreement is hereby
amended and restated as follows:

Notwithstanding the foregoing, without the written consent of each Lender that
would be affected thereby, no amendment, waiver or consent shall be effective if
the effect thereof would extend the scheduled final maturity of any Advance,
waive, reduce or postpone any scheduled repayment; reduce the rate of interest
on any Advance or any fee payable hereunder; extend the time for payment of any
such interest or fees; reduce the principal amount of any Advance; amend the
definition of “Majority Facility Agents”; increase the Commitment or Maximum
Conduit Lender Advance Amount of a Lender; extend the scheduled Facility
Termination Date; release all or any material portion of the Collateral (except
as expressly provided herein) from the Lien created under this Agreement; change
the pro rata sharing of payments for the account of the Lenders required hereby;
change the Priority of Payments; or amend the definition of “Net Receivables
Balance”, “Required Reserve Percentage”; “Dilution Reserve Percentage”, “Loss
Reserve Percentage”, “Yield and Fee Reserve Percentage”, “Floor Reserve
Percentage” or “Eligible Receivable” or any defined term used directly or
indirectly in such defined terms.

SECTION 2. Conditions Precedent. The amendments set forth in Section 1 above
shall become effective as of the date hereof (the “Effective Date”) upon the
receipt by the Administrative Agent of counterpart signature pages to this
Amendment executed by each of the parties to this Amendment.

SECTION 3. Representations and Warranties of the Borrower. Each of the Borrower
and the Servicer hereby represents and warrants to each Lender, each Facility
Agent and the Administrative Agent that, on and as of the date hereof:

(a) This Amendment has been duly executed and delivered by it, and this
Amendment and the Existing Loan Agreement as amended hereby constitute, the
legal, valid and binding obligations of it enforceable against it in accordance
with their respective terms, subject to bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally and to
general equitable principles (regardless of whether considered in a proceeding
in equity or at law); and

(b) the representations and warranties of it contained in the Loan Agreement or
in the other Transaction Documents to which it is a party are true and correct
in all material respects as of the date hereof, with the same effect as though
made on such date (after giving effect to this Amendment), except to the extent
such representation or warranty expressly relates only to a prior date.

SECTION 4. Miscellaneous.

(a) This Amendment may be amended, modified, terminated or waived only as
provided in Section 10.05 of the Loan Agreement.

(b) Except as expressly modified as contemplated hereby, the Loan Agreement is
hereby confirmed to be in full force and effect in accordance with its terms and
is hereby ratified and confirmed. This Amendment is intended by the parties to
constitute an

 

- 2 -



--------------------------------------------------------------------------------

amendment and modification to, and otherwise to constitute a continuation of,
the Loan Agreement, and is not intended by any party and shall not be construed
to constitute a novation thereof or of any obligation of any party thereunder.
This Amendment shall constitute a Transaction Document.

(c) This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns under the Loan
Agreement.

(d) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed signature
page to this Amendment by facsimile transmission or other electronic image scan
transmission shall be effective as delivery of a manually signed counterpart of
this Amendment.

(e) The provisions of this Amendment are intended to be severable. If any
provision of this Amendment shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability of such provision in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

(f) THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK. Each party hereto hereby irrevocably submits to
the non-exclusive jurisdiction of any New York State or Federal court sitting in
New York City in any action or proceeding arising out of or relating to this
Amendment, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(g) EACH OF THE BORROWER, THE SERVICER, THE ADMINISTRATIVE AGENT, THE FACILITY
AGENTS AND THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR
THEREOF.

[Signature pages follow]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK”,
NEW YORK BRANCH, as Administrative Agent, Committed Lender and Nieuw Amsterdam
Facility Agent

 

By:    

/s/ Raymond Dizon

Name: Raymond Dizon Title: Executive Director By:    

/s/ Stephen G. Adams

Name: Stephen G. Adams Title: Managing Director



--------------------------------------------------------------------------------

NIEUW AMSTERDAM RECEIVABLES CORPORATION By:    

/s/ Damian Perez

Name: Damian Perez Title: Vice President

[Signature Page to Second Amendment to Receivables Loan, Security and Servicing
Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:    

/s/ Robin Reeher

Name: Robin Reeher Title: Vice President

[Signature Page to Second Amendment to Receivables Loan, Security and Servicing
Agreement]



--------------------------------------------------------------------------------

FLOWERS FINANCE II, LLC, as Borrower By:      

/s/ Kirk L. Tolbert

  Name: Kirk L. Tolbert   Title: President FLOWERS FOODS, INC., as Servicer
By:      

/s/ Kirk L. Tolbert

  Name: Kirk L. Tolbert   Title: Vice President and Treasurer

[Signature Page to Second Amendment to Receivables Loan, Security and Servicing
Agreement]